DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 15 July 2022 has been entered. Claims 1, 3-12, and 14-20 remain pending in the application, as well as newly added claim 21. The Applicant’s amendments overcome each and every objection and rejection previously set forth in the Non-Final Office Action dated 09 June 2022. 

Response to Arguments
Applicant’s arguments, see pages 9-12, filed 15 July 2022, with respect to the rejections of claims 1-12, 14-18, and 20 under 35 U.S.C. 112(b) and 103 have been fully considered and are persuasive.  The rejections of claims 1-12, 14-18, and 20 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-12, and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record individually or combined fails to teach an adaptive, free-space optical system as claimed comprising: a controller; a digital micromirror (DMM) array responsive to the controller and including: a plurality of independently controllable micromirror elements forming a receiver for receiving optical signals from an environmental scene; at least two of the plurality of independently controllable micromirror elements being steerable in different directions to receive optical signals emanating from two or more locations within the environmental scene; a beam steering subsystem in communication with the controller, and configured to receive control signals from the controller and to control steering of the plurality of independently controllable micromirror elements; a detector configured to receive an incoming free space optical signal imaged by at least one of the micromirror elements; and a dynamic field stop interposed between the digital micromirror array and the detector for forming an electronically controllable aperture more specifically in combination with to control an angle of acceptance of light from the free space optical signal which is able to irradiate the detector.
	Claims 3-11 are allowed for their dependency on claim 1. 

Regarding claim 12, the prior art of record individually or combined fails the teach an adaptive, free-space optical system as claimed comprising: an electronic controller; a digital micromirror (DMM) array responsive to commands from the electronic controller and including: a plurality of independently controllable micromirror elements forming a receiver for receiving optical signals from an environmental scene; at least two of the plurality of independently controllable micromirror elements being steerable in different directions to receive optical signals emanating from two or more distinct locations within the environmental scene; a beam steering subsystem forming an integrated circuit and responsive to the electronic controller, for implementing first and second different scanning modes commanded by the electronic controller simultaneously, the first and second scanning modes using different subpluralities of the micromirror elements; a detector configured to receive an incoming free space optical signal imaged by at least one of the micromirror elements; and more specifically in combination with wherein the first scanning mode comprises a first resolution, and wherein the second scanning mode comprises a second resolution which is greater than the first resolution.
	Claims 14-17 are allowed for their dependency on claim 12.

Regarding claim 18, the prior art of record individually or combined fails to teach a method for imaging an environmental scene as claimed, comprising: providing a controller; using a digital micromirror (DMM) array responsive to the controller to receive optical signals emanating from the environmental scene; further using a plurality of independently controllable micromirror elements of the digital micromirror array to receive the optical signals from the environmental scene; further steering at least two of the plurality of independently controllable micromirror elements of the micromirror array in different directions to receive optical signals emanating from two or more locations within the environmental scene; using a detector for receiving optical signals reflected by the at least two of the micromirror elements; and more specifically in combination with further operating the at least two of the plurality of independently controllable micromirror elements of the digital micromirror in first and second operating modes to simultaneously provide first and second differing operating characteristics for first and second different subregions, respectively, of the environmental scene.
	Claims 19-20 are allowed for their dependency on claim 18. 

Regarding claim 21, the prior art of record individually or combined fails to teach a method for imaging an environmental scene as claimed, comprising: providing a controller; using a digital micromirror (DMM) array responsive to the controller to receive optical signals emanating from the environmental scene; further using a plurality of independently controllable micromirror elements of the digital micromirror array to receive the optical signals from the environmental scene; further steering at least two of the plurality of independently controllable micromirror elements of the micromirror array in different directions to receive free space optical signals emanating from two or more different locations within the environmental scene; using a dynamic field stop interposed between the digital micromirror array and a detector for forming an electronically controllable aperture more specifically in combination with to control an angle of acceptance of light from the free space optical signals which are able to irradiate the detector; and using the detector to receive optical signals which have passed through the dynamic field stop and which have been reflected by the at least two of the micromirror elements.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the Non-Final Office Action dated 09 June 2022

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878                   

/JENNIFER D BENNETT/Examiner, Art Unit 2878